725 F.2d 81
Steven Wayne ARNOLD-BEY, Appellant,v.Gerald T. FREY, Superintendent, Appellee.
No. 83-1952.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 11, 1984.Decided Jan. 16, 1984.

John Ashcroft, Atty. Gen., John M. Morris, Asst. Atty. Gen., Jefferson City, Mo., for appellee.
Roberts & Heneghan, Inc., Ted L. Perryman, St. Louis, Mo., for appellant Steven Wayne Arnold-Bey.
Before HEANEY, BRIGHT and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Steven Wayne Arnold-Bey (Arnold) appeals from the district court's1 denial of his petition for habeas corpus pursuant to 28 U.S.C. Sec. 2254.  For reversal, Arnold argues that (1) he was denied effective assistance of counsel, (2) the trial court erred in failing to submit sua sponte a lesser included offense instruction to the jury, (3) the prosecution failed to disclose certain post-arrest statements he made to police, and (4) a hearing was neither requested nor held on the voluntariness of his confession.  We affirm.


2
On October 6, 1976, Arnold and an accomplice robbed a St. Louis gasoline station, taking a large quantity of cigarettes and the station attendant's wristwatch.  The police arrived as Arnold was leaving the station, and an automobile chase ensued during which Arnold fired a shot at pursuing police officers.  He was apprehended after his car swerved out of control.


3
After a jury trial, Arnold was convicted of first degree robbery and assault with intent to do great bodily harm without malice aforethought.  The trial judge assessed consecutive prison sentences of twenty-five years for the robbery and four years for the assault.  The conviction was affirmed on appeal.   State of Missouri v. Arnold, 574 S.W.2d 1 (Mo.App.1978).


4
Thereafter, Arnold filed a motion to vacate, set aside, or correct judgment pursuant to Missouri Supreme Court Rule 27.26.  After an evidentiary hearing at which both Arnold and his defense counsel testified, the circuit court denied his motion for post-conviction relief, and the denial was affirmed on appeal.   Arnold v. State, 632 S.W.2d 54 (Mo.App.1982).  Arnold filed the present petition for federal habeas relief in June 1982.  The district court denied the petition, but granted a certificate of probable cause.  This appeal followed.


5
We have carefully reviewed appellant's allegations of error and find them to be without merit.  We therefore affirm the district court's denial of Arnold's petition for habeas corpus relief.  In so doing, we are in general agreement with the reasoning of the United States Magistrate as set forth in his report and recommendation adopted by the district court on June 13, 1983.  See 8th Cir.R. 14.


6
Affirmed.



1
 The Honorable John F. Nangle, Chief Judge, United States District Court for the Eastern District of Missouri